Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 2/4/21, Applicant amended claims 2-4, 10, 12, and 17, canceled no claims, and added no new claims.  Claims 2-6, 8-10, 12-14, and 16-21 are presented for examination.

Allowable Subject Matter
Claims 3-4, 9-10, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Rejections under 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 5-6, 8, 12-14, 16-17, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chelba (US 8,990,692) in view of Abecassis (US 20130251337) and further in view of Bangalore et al (US 8,918,803), hereafter known as Bangalore.
With respect to claims 2, 12, and 17, Chelba teaches:

receiving, by the client device, a first search result responsive to a first search criterion determined from the streaming data at a first time of the video stream, and receiving a second search result responsive to a second search criterion determined from the streaming data at a second time of the video stream (columns 3-4 lines 54-31 criterion for videos determined from different times in a video via a video transcript, columns 4-5 lines 38-2, column 5 lines 16-37 user searches, results presented of criteria at different times of the video for playback); 
presenting, by the client device, the first search result while presenting the video stream (figure 3 showing search results presented in same user interface as video stream); and 
presenting, by the client device, the second search result while presenting the video stream (figure 3 showing search results presented in same user interface as video stream).
Chelba teaches a Youtube video player in figure 3 but does not teach the Youtube video player presents a video stream.  Abecassis teaches a Youtube video player that streams videos in paragraph 0152.  It would have been obvious to have combined the use of a Youtube video streaming player with the techniques in Chelba to show the Youtube video player 3streams video and to take advantage of said technology.
The combination of Chelba and Abecassis does not teach wherein the first search criterion and the second search criterion are searched within a database external to the video stream.  Bangalore teaches this in detecting keywords from a user profile in a video stream and searching those keywords at an information source such as an eCommerce website external to said video stream (columns 6-7 lines 62-31 figures 3, 4).  It would have been obvious to have 
With respect to claim 12, Chelba teaches one or more processors (figure 5 processor 501 of computer system 500) and memory including instructions (figure 5 memory 502 and 508, instructions for invention 512).
With respect to claim 5, all the limitations in claim 2 are addressed by Chelba, Abecassis, and Bangalore above.  Chelba also teaches transmitting a first search request including the first search criterion and a category filter (column 3 lines 18-53 database for videos includes description and format categories of video for filtering).
With respect to claims 6 and 20, all the limitations in claims 2 and 17 are addressed by Chelba, Abecassis, and Bangalore above.  Chelba also teaches:
receiving the first search result from a first search engine (column 3 lines 18-53 figure 1, multiple servers 16 returning results from content 20); and 
receiving the second search result from a second search engine  (column 3 lines 18-53 figure 1, multiple servers 16 returning results from content 20).
With respect to claims 8 and 16, all the limitations in claims 2 and 12 are addressed by Chelba, Abecassis, and Bangalore above.  Chelba also teaches wherein the first search criterion 
With respect to claim 14, all the limitations in claim 12 are addressed by Chelba, Abecassis, and Bangalore above.  Chelba also teaches:
display the first search criterion (figure 3 display criterion “economy”); and 
display the second search criterion  (repetition of step, figure 3 display criterion “economy”).
With respect to claim 21, all the limitations in claim 17 are addressed by Chelba, Abecassis, and Bangalore above.  Chelba also teaches wherein receiving the search criteria extracted from the streaming data includes receiving text data translated from audio data of the streaming data video stream (column 4 lines 16-26 criterion also gleaned from audio transcribed via automatic speech recognition).

Responses to Applicant’s Arguments
	In his Remarks Applicant asserts that Chelba and Abecassis do not teach “wherein the first search criterion and the second search criterion are searched within a database external to the video stream.”  Examiner agrees and conducted another search of the prior art and found Bangalore, which he believes teaches this functionality as shown in the new grounds of rejection given above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718.  The examiner can normally be reached on M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        3/31/21